Citation Nr: 0428756	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  96-15 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied reopening a claim for service 
connection for PTSD.  The veteran filed a notice of 
disagreement in November 1995.  In response, the RO issued a 
Statement Of the Case in December 1995.  The RO received the 
veteran's substantive appeal in February 1996.  

In a supplemental statements of the case issued in August 
2003 and July 2004, it appears that the RO reopened the claim 
and considered the issue of service connection for PTSD on 
the merits.  However, is noted that, even if a RO makes a 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to review the RO's 
preliminary decision and must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOGCPREC 05-92.

The Board's decision on the issue of whether new and material 
evidence has been received to reopen the previously denied 
claims for service connection for PTSD is set forth below.  
The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

FINDINGS OF FACT

1.  In a March 1983 decision, the RO denied service 
connection for a claimed nervous condition and PTSD.  
Although, the veteran was notified of his appellate rights in 
April 1983, he did not initiate an appeal.  

2.  Additional evidence associated with the claims file since 
the March 1983 decision was not previously considered, is not 
cumulative or duplicative, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for PTSD.  




CONCLUSIONS OF LAW

1.  The March 1983 RO decision that denied service connection 
for a nervous condition and PTSD is final.  38 U.S.C.A. § 
7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2003).  

2.  The requirements to reopen the claim for service 
connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminates the 
requirement that a claimant submit evidence of a well- 
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The United States Court of Appeals for Veterans Claims  
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, by letter of April 1995, the RO 
advised the appellant of the requirement to submit new and 
material evidence to reopen the claim for service connection 
for PTSD, and provided an opportunity to submit any evidence 
pertinent to the claim.  However, in view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating the claim.

II.  Background and Analysis

By a March 1983 decision, the RO denied a claim for service 
connection for nervous condition and PTSD.    The veteran was 
notified of the rating decision and of his procedural and 
appellate rights in April 1983.  However, he did not initiate 
an appeal.  As such, the decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, 
pertinent law and regulation provides that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the April 1998 
denial (culminating in the current appeal); that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

Evidence before the RO at the time of the March 1983 RO 
decision included service medical records and a September 
1982 VA hospital summary.  Service medical records reflected 
that the veteran served on active duty in the United States 
Army from August 1969 to November 1971.  His DD-214 reflects 
that he served in Vietnam.  His military occupational 
specialty was as a stock clerk.  The September 1982 VA 
hospital summary indicated that the veteran was treated for 
opiate and alcohol abuse.  

The RO denied the veteran's claim, finding no evidence of 
current treatment for PTSD and finding that the veteran's 
opiate and alcohol abuse were the result of his own willful 
misconduct.  

In April and August 1984, the veteran again claimed 
entitlement to service connection for a nervous condition.  
The record reflects that he failed to report for an April 
1985 VA examination.  By letter of April 1985, the veteran 
was advised that his claim would not be considered until such 
time as he appeared for a VA examination.  

In September 1994, the veteran filed a claim seeking service 
connection for PTSD.  

Evidence submitted since the March 1983 RO decision includes 
VA hospital and outpatient treatment records and statements 
submitted by the veteran.  VA outpatient treatment records 
from October 1997 to March 2003 are of record.  An October 
1997 VA hospital record noted that the veteran was admitted 
with complaints of depression, social withdrawal, insomnia 
and hyperarousal.  The diagnosis was PTSD.  A July 1999 VA 
outpatient treatment record noted that the veteran displayed 
the classic symptom cluster of PTSD.  

Upon review of the evidence of record, and presuming the 
credibility of the evidence, the Board finds that new and 
material evidence has been received for the claim for service 
connection for PTSD.  In short, at the time of the March 1983 
RO decision, there was no evidence of current treatment for 
PTSD.  The new evidence shows current treatment PTSD.  Thus, 
the evidence is "new" in the sense that it was not of 
record at the time of the RO's March 1983 decision.  
Moreover, the evidence is "material" for the purposes of 
reopening the finally denied claim, as it now includes 
current evidence of treatment for PTSD.  

While the competent medical evidence does not include a 
definitive opinion with respect to the etiology of PTSD and 
include verification of any claimed stressors, the Board 
notes that the evidence need only, at a minimum, "contribute 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's injury or disability", even 
where it will not eventually convince VA to alter its 
decision.  See Hodge, 155 F.3d at 1363; 38 C.F.R. § 3.156.  
As such, and as new and material evidence has been submitted, 
the criteria for reopening the claim for service connection 
for PTSD has been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  


ORDER

As new and material evidence has been received sufficient to 
reopen a claim for service connection for post-traumatic 
stress disorder, the appeal is granted to this extent only.  

REMAND

In light of the Board's decision above that the claim of 
service connection for PTSD is reopened, the claim must be 
reviewed on a de novo basis.  In order to ensure that the 
veteran's procedural rights are protected insofar as he is 
provided adequate notice and opportunity to present argument 
and evidence on the underlying question of service 
connection, a remand of the case to the RO is indicated.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Specific to the issue on appeal, the Board points out that 
service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).

As noted above, evidence received by the RO reflects that the 
veteran has a current diagnosis of PTSD.  However, the record 
does not currently include credible evidence that an in-
service stressor actually occurred (to satisfy the second 
element of 38 C.F.R. § 3.304(f)), and it does not appear that 
the RO has taken any action on this question.  

With respect to alleged stressors, in a statement submitted 
by the veteran in August 1994, he alleged that he was 
assigned to a convoy supply unit that was charged with 
transporting supplies between Cam Rahn Bay and Nah Trang.  He 
stated that he was constantly in fear for his life during 
these missions and that the convoy was subjected to frequent 
sniper and mortar attacks.  In a statement submitted in July 
2002, the veteran alleged that he was charged with guarding 
the back end of Cam Rahn Bay and performed sentry duty on the 
towers.  He stated that he was in constant fear of an attack.  

Finally, in April 2004, the veteran alleged that several 
G.I.'s attacked him while he was sitting on the latrine.  He 
stated that he was repeatedly beaten, taken to the hospital 
in Phan Rang and shortly thereafter, transferred to another 
unit.  

Hence, on remand, the RO should give the veteran an 
opportunity to provide additional information regarding his 
alleged in-service stressful experiences.  In addition, since 
there is no legal requirement that the occurrence of specific 
in-service stressful experiences must be established only by 
official records, the veteran should also be invited to 
submit statements from former service comrades or others that 
establish the occurrence of his claimed in-service stressful 
experiences.  See Gaines v. West, 11 Vet. App. 353, 359  
(1998).  If these actions do not produce evidence that 
sufficiently corroborates the occurrence of a claimed in- 
service stressful experience, then the RO should also attempt 
to corroborate the specifically claimed events independently, 
to include obtaining morning reports and operational reports 
for the unit(s) with which the veteran served.  
If combat service (to which a purported stressor is related) 
or the occurrence of a specifically claimed in-service 
stressful experience is corroborated, then the RO should 
schedule the veteran for a examination for the purposes of 
determining whether the combat-related event or corroborated 
in-service event(s) is/are sufficient to support a diagnosis 
of PTSD, before the claim is considered on the merits.  If an 
examination is scheduled, the veteran is hereby notified that 
failure to report to any such examination, without good 
cause, may well result in a denial of the claim.  See 38  
C.F.R. § 3.655 (2003).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the record copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility. 

With respect to the veteran's recent allegation that PTSD is 
the result of a personal assault in service, the Board also 
notes that on March 7, 2002, 38 C.F.R. § 3.304(f) was amended 
with respect to the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault.  See 67 Fed. Reg. 10,330 
(2002).  The relevant regulation now provides that:

[i]f a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in- service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  

38 C.F.R. § 3.304(f) (2003).

The record reflects that the veteran has not been provided 
with notice of the amended 38 C.F.R. § 3.304(f) in any 
supplemental statement of the case.  More importantly, the 
veteran has not been specifically advised that evidence from 
sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of his claimed personal assault stressors.   

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should contact the service 
department and obtain the veteran's 
service personnel records.  

2.  The RO should request that the veteran 
provide specific information, and, if 
needed, authorization concerning any 
additional, outstanding records of 
pertinent medical treatment for his PTSD.  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.

4.  The RO should send to the veteran a 
development letter requesting a 
comprehensive, detailed statement 
regarding all alleged in-service 
stressful experiences that he believes 
resulted in his PTSD (to include dates, 
locations, and the names and other 
identifying information concerning any 
individuals killed or injured).  The 
veteran is advised that this information 
is vitally necessary, and that he must be 
as specific as possible, since without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.  The RO's letter should 
also invite the veteran to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences, and any military records in 
his possession.  

5.  Unless the veteran submits evidence 
corroborating his alleged combat service 
(to which a claimed in-service stressful 
experience is related) or the occurrence 
(a) specific in-service stressful 
event(s), the RO should detail the 
stressors claimed by the veteran, then 
request that the United States Armed 
Services Center for Research of Unit 
Records (CURR) provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
The RO should provide CURR with the 
document detailing each of the in-service 
stressors alleged by veteran, as noted 
above, as well as copies of any relevant 
documents (to include statements made by 
the veteran).  The RO should follow up on 
any additional development suggested by 
CURR.  

6.  After receiving a response from CURR 
(and any other contacted entity), the RO 
should review the claims file, to 
specifically include all records received 
from CURR, and prepare a report 
addressing whether the claims file 
establishes the occurrence of any combat 
action(s) (to which a purported stressor 
is related) or a specifically claimed in-
service stressful experience.  This 
report is to be added to the claims file.

If no claimed in-service stressful 
experience has been verified, then the RO 
should so state in its report.  

7.  The RO schedule the veteran for a VA 
psychiatric examination.  The veteran's 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  In rendering a determination 
as to whether the diagnostic criteria for 
PTSD are met, the examiner is instructed 
that only (a) specifically corroborated 
in-service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

8.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

9.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

10.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

11.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claims of service connection for PTSD, in 
light of all pertinent evidence (to 
particularly include all that added to 
the claims file since the RO certified 
the appeal to the Board) and legal 
authority.  

12.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



